POPE, Justice.
Appellee, Elledge, sued James I. George for damages to his automobile and recovered a judgment by default. George neither appeared nor answered, because the citation served upon him on May 1, 1952, recited that the plaintiff’s petition was filed on December 20, 1952. This Court has previously held that a citation which recites an impossible filing date for the plaintiff’s petition is fatally defective. Garza v. Garza, 223 S.W.2d 964.
The judgment is reversed and the cause remanded.